



Exhibit 10.15


Non-Employee Director Compensation


We currently pay our non-employee directors the following:


•annual retainer of $93,500 for the Lead Director
•annual retainer of $97,000 for the Chairperson of the Audit Committee
•annual retainer of $87,500 for the Chairperson of the Compensation Committee
•annual retainer of $85,000 for the Chairperson of the Nominating and Governance
Committee


The equity component of the director's compensation is valued at $170,000. The
annual equity package consists of 50% in stock options and 50% in restricted
stock units. The options become exercisable one year after the grant date and
expire ten years after the grant date. The restricted stock units vest one year
from the grant date.







